 In the Matter of THE JULIAN&KOKENGECOMPANYandUNITED SHOEWORKERS OF AMERICA,CIO, LocAL #158, .Case No. 9-B-1384.-Decided May 13, 1944Messrs. Luther L. BogerandHerbert Lane, Jr.,of Columbus, Ohio,.for the Company.Messrs. George MartinandEmerson T. Pence,of Portsmouth, Ohio,for the C. I. O.Mr. Ben Berk,of St. Louis, Mo.,Mr. Paul Meyer,of Columbus, Ohio,andMr. John A. Brooker,of Portsmouth, Ohio, for the Shoe Workers.Mr. James B. Quigley,of Columbus, Ohio, for the Engineers.Mr. William, Strong,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE -Upon a petition duly filed by the United Shoe Workers of America, -CIO, Local #158, herein called the CIO, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of The Julian & Kokenge Company, Columbus, Ohio, hereincalled the Company, the National Labor Relations Board, providedfor an appropriate hearing upon, due notice before Allen Sinshiemer,Jr., Trial Examiner.Said hearing was held at Columbus, Ohio, onApril 13, 19,44.The Company, the CIO, the Boot and Shoe WorkersUnion, AFL, Local #241, herein called the Shoe Workers,. and Inter-national Union of Operating Engineers, AFL, herein called the En-gineers; appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and, arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.56 N. L. R. B, No. 99.-515 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:'FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, an Ohio corporation with its office and factory inColumbus, Ohio, is engaged in the manufacture of shoes for women.Raw materials used by the Company during thefiscalyear endingpercent-of which was obtained from sources outside the State of Ohio.During the same period, of the sales of the Company's finished prod-ucts, totally valued at approximately $4,599,545, over 50 percent wasmade to customers outside of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited.Shoe Workers of America, Local #158, affiliated with theCongress of Industrial Organizations, Boot and Shoe Workers Union,Local #241, affiliated with the American Federation of Labor, andInternational Union of Operating Engineers, affiliated with'the Amer-icanFederation of Labor, are labor organizations admitting tomembership employees of the Company.III.THE QUESTION CONCERNING,REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representatite of certain of the Company's em-ployees until the CIO,has been certified by the Board in an appropriateunit.The Company based its refusal in part upon the fact that itwas a party to a contract with the Shoe Workers, which by its terms'was to continue in effect until May 1, 1944, and'indefinitely thereaftersubject to defeasance upon 30 days' notice given by either party.How-ever, since the CIO's demand was made more than 30 days prior toMay 1, 1944, the contract is no,bar to this proceeding.A,statement of a Board agent, introduced into'evidence at the hear-ing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.''The Field Examiner reported that the CIO submitted 276 authorization cards, 247 ofwhich bole the names of persons appearing on the cards'. ere listed on the Company's payroll of March 11, 1944, which contained the names of 695 employees in the alleged appro-priate- unil.The Shoe Workers-relies on its contract with the Company as eeidencmg'its representa-tion interest in the Company's employees., THE JULIAN & KOKENGE COMPANY517,We find thata question affecting commerce has arisen concerningthe representationof employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with stipulations of the Companyand the' CIO, and the position of the Shoe Workers, that all personsgainfully employed by the Company in the production of shoes, in-cluding floor help, the matron, maintenance employees, .watchmen,other than firemen who work part time as watchmen,2 excluding en-gineers, firemen, firemen's helpers, electricians, the nurse, office em-ployees, office commercial employees, production tracers,3 superintend-ents, supervisors, executives, foremen, the shipping room manager,and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning':of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESIssue arose at the hearing as to the eligibility of two shippingroom helpers, and employees William Johnson, Ethel Freeman, andFred Schlecht to participate in the election. ,The shipping room helpers are listed on the Company's office payroll and are paid on a salary basis.They devote about 90 percentof their time to crating boxes of shoes, constructing cartons, andother physical work.They also perform a slight, amount of clericalwork in that they check the contents of cartons against tickets and,in the absence of the supervisor, perform his duties of keeping rec-ords, preparing bills of lading, and other similar functions.TheCIO requests their exclusion as clerical employees; the Shoe Workersassumes a contrary position asserting that they are production em-ployees. 'We shall include the shipping room helpers among theemployees eligible to vote in the election. -Ethel Freeman is listed on the production pay roll as an officeclerk.She spends about 75 percent of her time in handling anddistributing supplies for the fitting department and about 25 percenton production work.She keeps no records.Her only clerical workconsists of making out requisitions for supplies, making oral absel-2 Specifically,the Company and the CIO agreed that within the general inclusions werethe employees in the cutting department,the fitting department, the heel building depart-ment, the lasting department,the melt department;the bottoming department,the woodheel department,the finishing department,and the packing department.8Harold Dixon,Wesley Drapp, and Harley Peterson., 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasionally aiding with ' the daily record of production.The CIOasserts that she should be excluded;, as a clerical employee; theShoe Workers would include her. Since Freeman's work is clericalonly in a slight degree, we shall include her among the productionemployees eligible to vote in the election.William Johnson is listed on the "Factory Foremen", pay roll asthe "Assistant to -Superintendent."Johnson has no authority tohire or discharge, nor does he direct or supervise anyone. 'Johnsonis a pattern maker without any present duties along that line becauseof war` production curtailment of new models. Johnson assists,invarious capacities on production work, as well as in other capacities.As a pattern maker, Johnson's inclusion among the employees inthe unit would' be acceptable to both the CIO and to the ShoeWorkers.Since Johnson does\not appear to fall within our_ normaldefinition of a supervisory employee, he,is eligible 'to participate insthe election.Fred Schlecht appears on,the Company pay roll as a designer.Assuch the parties would exclude him. 'Schlecht, however, has beenworking for the past 18 months covering shoes.He neverthelessstill receives his former salary of about $66 a week, which-is approxi-mately $25 more than that of a regular shoe coverer. The CIOcontends that he'should be excluded, while the Shoe Workers assertsthat he should be included.Since Schlecht continues to receive-payas a designer, we shall regard him as continuing in that categoryfor the purposes of this -proceeding. Schlecht, consequently, isineligible to vote in the election.-The parties -are in agreement that part-time employees who haveworked for the Company part time regularly, during the 30,dayspreceding the pay-roll date determinative of eligibility to participatein the election herein, shall be eligible to vote.We so direct.We shall direct that the question concerning representation whichhas arisen be resolved by an election by ' secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section .9 (c) of the National Labor Relations Act,4The CIO desires to appear on the ballot as "J. & K. Local 158, United Shoe Workers ofAmerica CIO."The Company objects ,to the use of the initials "J &,K " by either labororganization.Since the CIO is clearly identifiable, without those initials, weshall' omitthem from the ballot. THE JULIAN&KOKENGE COMPANY'519and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithThe Julian & Ko-kenge Company, Columbus, Ohio,an election by secret ballot shall beconducted as early as possible,but not later thanthirty (30)- days fromthe date ofthisDirection,under the direction and supervision of theRegional Director for theNinthRegion, acting in this matter as agentfor the National-Labor Relations Board, and subject to Article III,Sections10 and11, of said Rules and Regulations,among the employees'in the unit found appropriate in SectionIV, above,who were employedduring the pay-roll.period immediatelyprecedingthe date of thisDirection,including employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces ofthe United:States whopresent themselves in person at the polls, -but excluding-any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determinewhether theydesire to be representedby UnitedShoe Workers of America, CIO,Local#158, or by Boot and Shoe Workers Union,Local#241, affili-ated with the American Federation of Labor, for the purposes of col-lective bargaining, or by neither.